Title: Thomas Jefferson to John W. Campbell, 1 October 1809
From: Jefferson, Thomas
To: Campbell, John W.


          Sir  Monticello Oct 1. 09.
          I recieved last night your favor of Sep. 19. and being about commencing a journey which will keep me from home some time, I answer it immediately. I think you have done well to restrict your intentions to the 
          
            
              Summary view,
            
            
               Reports as Secretary of state &
            
            
              Messages to Congress. 
            
          
          as I do not know that a copy of the Summary view can now be found any where else, I send you a volume of the pamphlets of that day (1774) containing it. I had written it hastily at home, & hazarded some things not certain, because I expected to ascertain them on arriving at the convention. but as I was stopped on the way & the piece was published by others, before I knew of it, it went forth with it’s errors uncorrected. on recieving the copy in this volume I made the M.S. corrections which you will see in it, & which, in the republication, should be made in the text.
          2. Reports as Secretary of State. having had all these bound into a volume for my own use, & supposing it would be difficult for you to collect them, I send the volume. you will doubtless omit the Report of the Census, & the French originals of the correspondence with Genet. these two volumes making part of a collection of value & constant recurrence to myself, I need not recommend them to your particular care, & to be returned as soon as you can make the necessary use of them. I never before suffered them to go out of my own hands.
          3. Messages to Congress. these can be obtained correctly only from the Journals of Congress from Dec. 1801. to Mar. 1809, a copy of which I presume you can procure from some of the gentlemen who are or have been members of Congress. the copies published in the newspapers were generally very incorrect.
          Hoping that these volumes will get safely to hand by post I present you my salutations & respects.
          
            Th:
            Jefferson
        